Citation Nr: 1401415	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-10 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for kidney disease.

4.  Entitlement to an initial compensation rating for degenerative joint disease of the left knee before May 17, 2011, and a rating higher than 10 percent since.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to June 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for OSA, a heart condition, and kidney disease.  However, in a February 2009 decision the RO granted service connection for left knee degenerative joint disease.  In response the Veteran contested the 0 percent (i.e., noncompensable) rating initially assigned for this disability retroactively effective from July 1, 2006, the day following his retirement from service.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This will compensate the Veteran for the variance in the severity of his disability.).

This is precisely what since has occurred in this particular instance.  In response to a subsequent May 2011 claim for increase, the RO assigned a higher 10 percent rating for the left knee degenerative joint disease - but only retroactively effective from May 17, 2011.  Though an increase in the rating for this disability, it is not the highest possible rating, and the Veteran has not indicated he is content with this 10 percent rating.  In this circumstance, it is presumed he is seeking an even higher rating, so the grant of any lesser rating did not abrogate his appeal of this claim.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  In other words, the RO is not absolved from its obligation to prepare a Statement of the Case (SOC) regarding his expression of disagreement with the ratings assigned for this disability.  The appropriate disposition when this occurs is to remand, rather than merely refer, the claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  The remand of this claim to the RO will be via the Appeals Management Center (AMC) in Washington, DC.

In his March 2009 substantive appeal (on VA Form 9), the Veteran requested a hearing concerning his claims.  He since has indicated in June 2013, however, that he no longer wants a hearing.


FINDINGS OF FACT

1.  The evidence is in relative equipoise, meaning about evenly balanced for and against the claim, as concerning whether the Veteran's currently-diagnosed OSA incepted during his service, so it is as likely as not that it did.

2.  His heart condition, namely, his non-ischemic cardiomyopathy, is most likely the result of service-connected disabilities that include his hypertension.

3.  The evidence is at least in relative equipoise as to whether he has diabetic nephropathy as a complication of his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's OSA was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  His heart condition, namely, his non-ischemic cardiomyopathy, is secondarily related to his service since proximately due to, the result of, or aggravated by a service-connected disability or disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

3.  As well, his diabetic nephropathy is secondarily related to his service since proximately due to, the result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist claimants in substantiating claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, however, the Board is fully granting these claims, all of them.  So there is no need to discuss whether there has been compliance with these 
duty-to-notify-and-assist obligations because this is ultimately inconsequential.

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in Veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court/CAVC) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  The foregoing provision applies only to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic diseases, per se, also may be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within the first year after service, although his presumption also is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

That said, service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires having:  (1) competent and credible evidence of confirming the Veteran currently has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the presently-claimed disability, which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection also may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is thus established for the secondary condition, it shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).


To prevail on the issue of secondary service causation, the record must show:  (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) a nexus between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Regarding OSA, the disability was officially diagnosed just under a year after the Veteran separated from service.  However, he indicated that he had experienced symptoms of OSA, including snoring and daytime fatigue, ever since and even during his service.  To substantiate this allegation, he submitted a February 2008 supporting lay statement from a fellow service member who indicated that he had personally witnessed the Veteran falling asleep in the daytime and snoring on several occasions in 1995 when they worked together for approximately six months.  In a February 2008 statement, AS, M.D., who had treated the Veteran for a number of years, explained that the Veteran could have had symptoms of OSA for months or years before the April 2007 sleep study that provided the definitive diagnosis of this condition.

Generally, medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Thus, under normal circumstances, Dr. AS's speculative opinion would not constitute probative medical evidence.  However, Dr. AS's speculative opinion coupled with competent and credible lay evidence of symptoms associated with OSA such as snoring and daytime sleepiness since service leads the Board to conclude that the Veteran's OSA had its onset in service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and other times not, such as to diagnose cancer); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins).  

The Board is aware that VA adjudicators are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no law, regulation, or legal precedent, however, which bars the Board from employing common sense.  Here, because OSA was diagnosed close-in-time to service separation, there is uncontroverted competent and credible evidence that symptoms of the disability existed during and since service, and because a physician familiar with the Veteran and his relevant medical history indicated a strong possibility that OSA could have originated during his service, the Board will give the Veteran the benefit of the doubt and conclude it did, in turn allowing for the granting of this claim.  38 C.F.R. § 3.102; Gilbert, supra.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).

As to the claimed heart condition, the Veteran initially sought service connection for mitral valve prolapse (MVP).  There is no indication that he limited his claim to that manifestation of cardiac abnormality.  He appears to be seeking service connection for heart disease no matter the diagnosis.  In any event, a close review of the record does not reveal a definitive diagnosis of MVP.  However, in a November 2010 opinion, CA, M.D. indicated that the Veteran was being followed by his office and that the Veteran suffered from cardiomyopathy that was "most likely" related to hypertension and OSA.  The Board notes that hypertension is a service-connected disability, and the Board has just granted service connection for OSA.  Because the Veteran's cardiomyopathy, by competent and credible evidence, is "most likely" 

related to service-connected disabilities and because there is no competent and credible evidence of record contradicting the foregoing, the evidence for and against the claim is at least in relative equipoise, and service connection for non-ischemic cardiomyopathy is granted as secondary to service-connected disabilities.  38 C.F.R. § 3.310; Wallin, supra; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

With respect to the claimed kidney disease, the evidence regarding whether the Veteran suffers from a disability of the kidneys is equivocal.  There is evidence that indicates normal kidneys despite laboratory findings of hematuria and proteinuria.  The Board observes that laboratory findings, in and of themselves, do not constitute ratable disabilities for which VA compensation benefits are warranted.  61 Fed. Reg. 20440, 20445 (May 7, 1996).  In May 2009, MJK, M.D., who had been providing medical treatment to the Veteran for several years, opined that the Veteran suffered from early diabetic nephropathy that was related to his diabetes mellitus, in other words a complication of it.  The Veteran's diabetes mellitus is a service-connected disability.  A review of the record does not include competent and credible evidence directly contradicting Dr. MJK's conclusions.  As such, the evidence for and against the claim is at least in relative equipoise, and service connection for kidney disease (diabetic nephropathy) is granted as secondary to service-connected diabetes mellitus.  38 C.F.R. § 3.310; Wallin, supra; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for OSA is granted.

Service connection for cardiomyopathy is granted.

Service connection for kidney disease (diabetic nephropathy) is granted.



REMAND

In a February 2009 rating decision, the RO granted service connection for left knee degenerative joint disease.  In March 2009, in response, the Veteran expressed his disagreement with the initial 0 percent (noncompensable) rating assigned for this disability.  See 38 C.F.R. § 20.201 (2013); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute a Notice of Disagreement (NOD) under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming the claimant desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The Veterans Court (CAVC) has held that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD ... finding that a statement constitutes an NOD merely requires finding terms that can be reasonably construed as a desire for appellate review."  See Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (rev'd on other grounds by sub nom. Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011)).

The RO did not issue an SOC, however, concerning this initial-rating claim, even though the rating for this disability since has been increased to 10 percent as of May 17, 2011.  38 C.F.R. §§ 19.26, 19.29.  Moreover, in response to this required SOC, the Veteran must be given opportunity to complete the steps necessary to perfect his appeal of this claim to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.302, etc. (2013).  The appropriate disposition in this circumstance is to remand, rather than merely refer, the claim.  Manlincon, 12 Vet. App. at 240-41. 

Pursuant to 38 C.F.R. § 19.9(a) (2013), if further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision, the Board is required to remand the claim to the RO for necessary action.  Therefore, the Board must remand this claim for the preparation of an SOC on the matter of entitlement to an initial compensable rating for the service-connected left knee degenerative joint disease before May 17, 2011, and to a rating higher than 10 percent since.  See VAOPGCPREC 16-92 (July 24, 1992).

Accordingly, this claim is REMANDED to the RO via the AMC for the following additional development and consideration:

Provide the Veteran an SOC concerning the issue of entitlement to an initial compensable rating for his service-connected left knee degenerative joint disease before May 17, 2011, and to a rating higher than 10 percent since.  Also advise him that he will need to file a timely Substantive Appeal (VA Form 9 or equivalent) in response to this SOC to complete the steps necessary to perfect his appeal of this additional claim to the Board.  38 C.F.R. §§ 30.200, 20.302(b).  Only if he perfects his appeal of this downstream claim should it be returned to the Board for further appellate consideration.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


